Case 2:19-cv-06906-VAP-GJS Document 6 Filed 08/08/19 Page 1 of 36 Page ID #:8



 1   Nancy E. Wolff, Esq., No. 133334
     nwolff@cdas.com
 2
     COWAN, DEBAETS, ABRAHAMS,
 3   & SHEPPARD LLP
     9595 Wilshire Boulevard, Suite 900
 4
     Beverly Hills, CA 90212
 5   Telephone: (310) 492-4392
     Telefax: (310) 492-4394
 6
     NWolff@cdas.com
 7
     Attorneys for Plaintiff
 8
     TEAMLAB INC.
 9

10
                           UNITED STATES DISTRICT COURT

11
                         CENTRAL DISTRICT OF CALIFORNIA

12

13
      TEAMLAB INC., a Japanese              Case No.:
      corporation,
14

15
                       Plaintiff,           COMPLAINT FOR:

16    vs.                                     (1) Copyright Infringement –
17
                                                  17 U.S.C. § 501 et seq.
      MUSEUM OF DREAM SPACE,
18    LLC, a California limited liability
19    company, and DAHOOO
      AMERICAN CORPORATION, an
20    Illinois corporation,
21
                       Defendants.
22

23

24

25

26

27

28

       TEAMLAB INC.’S COMPLAINT AGAINST MUSEUM OF DREAM SPACE, LLC, ET ANO.
Case 2:19-cv-06906-VAP-GJS Document 6 Filed 08/08/19 Page 2 of 36 Page ID #:9



 1         Plaintiff teamLab Inc. (“teamLab”), by its undersigned attorneys Cowan,
 2   DeBaets, Abrahams & Sheppard LLP, hereby submits its complaint against defendants
 3   Museum of Dream Space, LLC (“MODS”) and Dahooo American Corporation
 4   (“Dahooo”; collectively with MODS, “Defendants”), as follows:
 5                                NATURE OF THE ACTION
 6         1.     This is an action for copyright infringement based on Defendants’ blatant
 7   copying of teamLab’s original copyrighted expressive works of digital interactive art,
 8   direct copying of images depicting teamLab’s expressive works, and creation of
 9   unauthorized derivative works in the form of photographs of physical exhibits.
10         2.     Upon information and belief, Defendants were aware of and had access to
11   teamLab’s original works, which were created well before Defendants’ infringing
12   works.
13         3.     Defendants copied copyright-protectable elements of teamLab’s original
14   works in creating at least two of their exhibits for their Los Angeles-based art exhibition
15   held at the Museum of Dream Space (the “MODS Museum”).
16         4.     The two physical works created by Defendants that are at issue are
17   substantially similar to two of teamLab’s original works.
18         5.     Upon information and belief, Defendants, as the purveyors of similar
19   digital interactive art exhibitions, and/or their personnel, principals, or affiliates, knew
20   or reasonably should have known that teamLab – an experienced, well-known, and
21   internationally renowned art collective – would have owned the copyrights in its
22   original works.
23         6.     Defendants also made verbatim copies of still images owned by teamLab
24   of teamLab’s works, constituting infringement of the images by unlawful reproduction,
25   as well as unlawful public display by posting those images on Defendants’ website and
26   social media accounts to promote the MODS Museum.
27

28                                                2
        TEAMLAB INC.’S COMPLAINT AGAINST MUSEUM OF DREAM SPACE, LLC, ET ANO.
Case 2:19-cv-06906-VAP-GJS Document 6 Filed 08/08/19 Page 3 of 36 Page ID #:10



 1         7.     Upon information and belief, Defendants also took pictures of teamLab’s
 2   physical exhibits and posted them online, thereby creating and publicly displaying
 3   unauthorized derivative works of the teamLab exhibits.
 4                                       THE PARTIES
 5         8.     teamLab is an interdisciplinary art collective headquartered in Tokyo,
 6   Japan and incorporated under the laws of Japan. It employs numerous artists, designers,
 7   computer scientists, and engineers to create large-scale digital works of art in the form
 8   of interactive experiential displays.
 9         9.     The mission of the collective is to explore the relationship between
10   humanity and nature by creating immersive digital art exhibitions that provide viewers
11   with a unique aesthetic and sensory experience.
12         10.    MODS is a California limited liability company formed in 2018 that, upon
13   information and belief, operates the MODS Museum. The MODS Museum space in
14   Los Angeles opened in or about May 2019; the MODS Museum claims it is the first
15   museum mainly exhibiting digital art in the United States.
16         11.    Dahooo is an Illinois corporation. Upon information and belief, Dahooo
17   owns MODS and/or the MODS Museum.
18                              JURISDICTION AND VENUE
19         12.    Subject matter jurisdiction is proper in this Court under 28 U.S.C. §
20   1338(a) and 28 U.S.C. § 1331.
21         13.    Subject matter jurisdiction is also proper in this Court under 28 U.S.C. §
22   1332(a) because there is complete diversity between teamLab, a citizen of Japan, and
23   Defendants (MODS, a citizen of California, and Dahooo, a citizen of Illinois) and the
24   amount in controversy exceeds $75,000 exclusive of interest and costs.
25         14.    This Court has personal jurisdiction over MODS because MODS is a
26   California LLC organized and existing under the laws of California, is licensed to do
27

28                                              3
        TEAMLAB INC.’S COMPLAINT AGAINST MUSEUM OF DREAM SPACE, LLC, ET ANO.
Case 2:19-cv-06906-VAP-GJS Document 6 Filed 08/08/19 Page 4 of 36 Page ID #:11



 1   business in California, and is headquartered in Los Angeles, California. Further, a
 2   substantial portion of the conduct at issue occurred in this judicial district.
 3          15.    The Court has personal jurisdiction over Dahooo because, on information
 4   and belief, MODS is an alter-ego of Dahooo in that Dahooo owns and controls MODS
 5   and/or the MODS Museum such that MODS and/or the MODS Museum are Dahooo’s
 6   mere instrumentalities; it shares managers and/or directors with Dahooo; it is not
 7   separate from Dahooo in any meaningful way; and to allow Dahooo to avoid jurisdiction
 8   in California would promote injustice.
 9          16.    Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) because a
10   substantial part of the events or omissions giving rise to teamLab’s claims occurred in
11   this judicial district.
12          17.    teamLab has standing and the capacity to sue for copyright infringement
13   because, as a Japanese company, it is entitled to enforce its copyrights in the United
14   States pursuant to 17 U.S.C. § 104(b)(1)-(2) and the Berne Convention for the
15   Protection of Literary and Artistic Works (to which the United States is a party through
16   the Berne Convention Implementation Act of 1988).
17          18.    Even though its copyright registrations in its exhibits are pending, teamLab
18   is entitled to sue in federal court because its works are not “United States Works” as
19   defined by the Copyright Act. See id. §§ 101; 411(a).
20          19.    As such, teamLab maintains exclusive rights under the Copyright Act, 17
21   U.S.C. § 106, including the right to reproduce its original works and to distribute and
22   publicly display the same and copies thereof, and to create derivative works.
23                             INTRADISTRICT ASSIGNMENT
24          20.    This action should be assigned to the Los Angeles Division, because this
25   action arises in Los Angeles County.
26

27

28                                                4
         TEAMLAB INC.’S COMPLAINT AGAINST MUSEUM OF DREAM SPACE, LLC, ET ANO.
Case 2:19-cv-06906-VAP-GJS Document 6 Filed 08/08/19 Page 5 of 36 Page ID #:12



 1                                             FACTS
 2   teamLab Background
 3         21.    Established in 2001, teamLab owns the copyrights in and to dozens of
 4   mixed-media interactive audiovisual works that have appeared in public exhibitions (in
 5   both permanent collections and limited exhibitions) around the world for many years.
 6   teamLab also owns the copyrights in and to still images depicting its works.
 7         22.    Article 15 of the Japanese Copyright Law (Act No. 38 of May 6, 1970)
 8   states: “For a work (except a work of computer programming) that the employee of a
 9   corporation or other employer . . ., makes in the course of duty at the initiative of the
10   corporation, etc., and which the corporation, etc. makes public as a work of its own
11   authorship, the author is the corporation, etc., so long as it is not stipulated otherwise in
12   a contract, in employment rules, or elsewhere at the time the work is made.” Under
13   Japanese law, teamLab is the author and owner of all of its works, including the works
14   at issue here. teamLab is therefore the legal owner of all copyright rights therein
15   because the works are collaborative pieces of art designed, programmed, and created by
16   artists employed by teamLab, Inc., the collective’s corporate entity.
17         23.    teamLab has been creating interactive works of art for more than 15 years,
18   and has put on exhibitions around the globe, including in London, Sydney, Singapore,
19   Istanbul, and Pace’s Art + Technology Gallery in Menlo Park, California; in 2018, it
20   opened a 107,000-square-foot interactive museum in Tokyo, teamLab Borderless.
21         24.    The exhibits – which often cost millions of dollars to create – have earned
22   teamLab prestigious recognitions including the Thea Award for Outstanding
23   Achievement for themed entertainment, an impressive accolade similarly awarded to
24   both Tokyo DisneySea and Universal Studios Japan.
25         25.    teamLab has worked with prominent global clients such as Paris’ La
26   Villette, Marina Bay Sands Pte. Ltd., National Museum of Singapore, and Pace Gallery.
27   teamLab’s collaboration with Paris’ La Villette gained significant global attention as
28                                                5
        TEAMLAB INC.’S COMPLAINT AGAINST MUSEUM OF DREAM SPACE, LLC, ET ANO.
Case 2:19-cv-06906-VAP-GJS Document 6 Filed 08/08/19 Page 6 of 36 Page ID #:13



 1   the centerpiece of the Japan-France 150th anniversary joint project celebrating the
 2   establishment of diplomatic relations between the two countries.
 3         26.   teamLab’s works and art exhibitions have also appeared in popular culture
 4   – for example in a music video of rapper and producer DJ Swizz Beatz – and have been
 5   licensed for advertisements and profiled by mainstream American media outlets such
 6   as CNN and Vice.
 7   teamLab’s Original Works and MODS’ Infringing Works
 8         The teamLab Exhibits
 9         27.   The first teamLab exhibit Defendants have infringed is titled “Universe of
10   Water Particles, Transcending Boundaries” (“Boundaries”); the second is titled “Crystal
11   Universe” (“Crystal”; together with “Boundaries,” the “Original Works”).
12         28.   “Boundaries” was created by teamLab in Japan by Japanese artists in 2017
13   and was first displayed at Pace Gallery in London from January 25 through March 11,
14   2017. “Boundaries” appeared in part as follows:
15

16

17

18

19

20

21

22

23

24

25

26

27

28                                             6
        TEAMLAB INC.’S COMPLAINT AGAINST MUSEUM OF DREAM SPACE, LLC, ET ANO.
Case 2:19-cv-06906-VAP-GJS Document 6 Filed 08/08/19 Page 7 of 36 Page ID #:14



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                        7
       TEAMLAB INC.’S COMPLAINT AGAINST MUSEUM OF DREAM SPACE, LLC, ET ANO.
Case 2:19-cv-06906-VAP-GJS Document 6 Filed 08/08/19 Page 8 of 36 Page ID #:15



 1         29.    “Boundaries” consists of the following elements: water expressed as a
 2   continuum of innumerable light-blue particles; a waterfall expressed by flowing water
 3   which is a collection of streaks of particles; water flowing uninterruptedly from a
 4   waterfall onto the floor; multicolored flowers drawn behind the waterfall on the walls
 5   and floors; when a person stands on the actual work, that person becomes an obstacle
 6   for the streams of water as if a rock is blocking the water flow, and the work gives off
 7   the effect of changing water flow as a result of the person standing in the water; and the
 8   work is also designed so that certain elements produce the effects of blooming flowers
 9   whenever a person stands in the flowing body of water and hinders the water flow. It
10   was created by applying the concept of flat space recognition as applied in ancient
11   Japanese paintings and includes the effects of an ever-transforming work of art as a
12   result of the presence of viewers.
13         30.    “Boundaries” is subject to protection under the Copyright Act, 17 U.S.C.
14   § 104(b), because on the date of its first publication, one or more of its authors were
15   nationals or domiciliaries of a treaty party as defined in 17 U.S.C. § 101, namely, Japan,
16   and because “Boundaries” was first published in a foreign nation that, as of that date,
17   was a treaty party, namely the United Kingdom.
18         31.    Defendants’ substantially similar exhibit which, upon information and
19   belief, is titled “Season Dream,” appears in part as follows:
20

21

22

23

24

25

26

27

28                                               8
        TEAMLAB INC.’S COMPLAINT AGAINST MUSEUM OF DREAM SPACE, LLC, ET ANO.
Case 2:19-cv-06906-VAP-GJS Document 6 Filed 08/08/19 Page 9 of 36 Page ID #:16



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                        9
       TEAMLAB INC.’S COMPLAINT AGAINST MUSEUM OF DREAM SPACE, LLC, ET ANO.
Case 2:19-cv-06906-VAP-GJS Document 6 Filed 08/08/19 Page 10 of 36 Page ID #:17



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18         32.     teamLab’s work “Crystal” was created by teamLab in Japan in 2015 and
19   was first displayed at Pola Museum Annex in Japan in 2015. It appears in material part
20   as follows:
21

22

23

24

25

26

27

28                                            10
        TEAMLAB INC.’S COMPLAINT AGAINST MUSEUM OF DREAM SPACE, LLC, ET ANO.
Case 2:19-cv-06906-VAP-GJS Document 6 Filed 08/08/19 Page 11 of 36 Page ID #:18



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                        11
       TEAMLAB INC.’S COMPLAINT AGAINST MUSEUM OF DREAM SPACE, LLC, ET ANO.
Case 2:19-cv-06906-VAP-GJS Document 6 Filed 08/08/19 Page 12 of 36 Page ID #:19



 1         33.    This interactive installation consists of lights forming a sculpture that
 2   represents the universe. This exhibit also uses mirrors and reflective floor and ceiling
 3   surfaces to express an illusion of infinite lights. Viewers can walk through the space,
 4   and their positioning and interaction, among other things through a smartphone app,
 5   influences how the lights form the sculptural aspects of the work and the work changes.
 6         34.    “Crystal” is subject to protection under the Copyright Act, 17 U.S.C. §
 7   104(b), because on the date of its first publication, one or more of its authors were
 8   nationals or domiciliaries of a treaty party as defined in 17 U.S.C. § 101, namely, Japan,
 9   and because “Crystal” was first published in a foreign nation that, as of that date, was a
10   treaty party, namely Japan.
11         35.    Defendants’ substantially similar work which, upon information and belief
12   is titled “Galaxy Dream” (together with “Season Dream,” the “Infringing Works”)
13   appears in material part as follows:
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                              12
        TEAMLAB INC.’S COMPLAINT AGAINST MUSEUM OF DREAM SPACE, LLC, ET ANO.
Case 2:19-cv-06906-VAP-GJS Document 6 Filed 08/08/19 Page 13 of 36 Page ID #:20



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                        13
       TEAMLAB INC.’S COMPLAINT AGAINST MUSEUM OF DREAM SPACE, LLC, ET ANO.
Case 2:19-cv-06906-VAP-GJS Document 6 Filed 08/08/19 Page 14 of 36 Page ID #:21



 1         36.   Defendants admitted in publicly available comments in their own social
 2   media posts that they had access to teamLab’s works, acknowledging that MODS
 3   exhibits look similar to teamLab works (highlighting added):
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24         37.   As further proof of access, Defendants also copied verbatim text from
25   teamLab’s website that teamLab used to describe its works of art. For instance, the
26   following appeared on the MODS Museum website:
27

28                                             14
        TEAMLAB INC.’S COMPLAINT AGAINST MUSEUM OF DREAM SPACE, LLC, ET ANO.
Case 2:19-cv-06906-VAP-GJS Document 6 Filed 08/08/19 Page 15 of 36 Page ID #:22



 1

 2

 3

 4         The very same text can be found on the teamLab website, which was established
 5   in 2003, well before the MODS Museum website was created:
 6

 7

 8

 9

10         38.       Furthermore, as mentioned below, the Defendants copied still images of
11   teamLab’s exhibits in order to advertise the MODS Museum in their online postings
12   and attempted to pass off teamLab’s works as their own at the MODS Museum
13   exhibition. Such acts by the Defendants make it even more evident that the
14   Defendants had access to teamLab’s works and that the Defendants consciously
15   copied teamLab’s works.
16   The teamLab Still Images
17         39.       Various still images owned by teamLab depict teamLab’s exhibits
18   (hereinafter, collectively, the “teamLab Images”). The teamLab Images were created
19   by teamLab in Japan by Japanese artists employed by teamLab by photographing live
20   teamLab exhibits. The teamLab Images appear on teamLab’s website.
21         40.       The timing of creation for the teamLab Images is set forth in the
22   following table. The teamLab Images are considered “unpublished” under 17 U.S.C.
23   § 104(a) because no copies were ever distributed to the public by sale, transfer of
24   ownership, or by rental, lease, or lending or offered to a third party for further
25   distribution.
26

27

28                                                15
        TEAMLAB INC.’S COMPLAINT AGAINST MUSEUM OF DREAM SPACE, LLC, ET ANO.
Case 2:19-cv-06906-VAP-GJS Document 6 Filed 08/08/19 Page 16 of 36 Page ID #:23



 1        teamLab Image                           Timing of Creation
 2

 3                                                July 2016
 4

 5

 6

 7

 8

 9

10

11
                                                  July 2016
12

13

14

15

16

17

18

19
                                                  June 2018
20

21

22

23

24

25

26

27

28                                        16
       TEAMLAB INC.’S COMPLAINT AGAINST MUSEUM OF DREAM SPACE, LLC, ET ANO.
Case 2:19-cv-06906-VAP-GJS Document 6 Filed 08/08/19 Page 17 of 36 Page ID #:24



 1

 2                                                June 2018
 3

 4

 5

 6

 7

 8

 9

10
                                                  June 2018
11

12

13

14

15

16

17

18

19                                                June 2018

20

21

22

23

24

25

26

27

28                                        17
       TEAMLAB INC.’S COMPLAINT AGAINST MUSEUM OF DREAM SPACE, LLC, ET ANO.
Case 2:19-cv-06906-VAP-GJS Document 6 Filed 08/08/19 Page 18 of 36 Page ID #:25



 1

 2                                                February 2015
 3

 4

 5

 6

 7

 8

 9
                                                  June 2018
10

11

12

13

14

15

16

17

18

19

20

21
                                                  September 2016
22

23

24

25

26

27

28                                        18
       TEAMLAB INC.’S COMPLAINT AGAINST MUSEUM OF DREAM SPACE, LLC, ET ANO.
Case 2:19-cv-06906-VAP-GJS Document 6 Filed 08/08/19 Page 19 of 36 Page ID #:26



 1

 2                                                June 2018
 3

 4

 5

 6

 7

 8

 9

10

11

12

13
                                                  June 2018

14

15

16

17

18

19
                                                  June 2018
20

21

22

23

24

25

26

27

28                                        19
       TEAMLAB INC.’S COMPLAINT AGAINST MUSEUM OF DREAM SPACE, LLC, ET ANO.
Case 2:19-cv-06906-VAP-GJS Document 6 Filed 08/08/19 Page 20 of 36 Page ID #:27



 1         41.    The teamLab Images are subject to protection under the Copyright Act,
 2   17 U.S.C. § 104(a), because as unpublished works, their national origin is irrelevant.
 3   Nonetheless, they were authored by nationals or domiciliaries of a treaty party as
 4   defined in 17 U.S.C. § 101, namely, Japan, and posted on teamLab’s website.
 5         42.    Defendants, in their online postings to market the MODS Museum,
 6   copied the teamLab Images verbatim and attempted to pass off teamLab’s works as
 7   their own in order to draw attention and ticket sales to the nascent MODS Museum
 8   and its planned grand opening. These direct duplications are listed in the table below;
 9   the teamLab Images appear in the left column and the Defendants’ infringing uses
10   (collectively, the “Infringing Images”) appear in the right column.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                              20
        TEAMLAB INC.’S COMPLAINT AGAINST MUSEUM OF DREAM SPACE, LLC, ET ANO.
Case 2:19-cv-06906-VAP-GJS Document 6 Filed 08/08/19 Page 21 of 36 Page ID #:28



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                        21
       TEAMLAB INC.’S COMPLAINT AGAINST MUSEUM OF DREAM SPACE, LLC, ET ANO.
Case 2:19-cv-06906-VAP-GJS Document 6 Filed 08/08/19 Page 22 of 36 Page ID #:29



 1

 2

 3

 4

 5

 6

 7
                                               \
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                        22
       TEAMLAB INC.’S COMPLAINT AGAINST MUSEUM OF DREAM SPACE, LLC, ET ANO.
Case 2:19-cv-06906-VAP-GJS Document 6 Filed 08/08/19 Page 23 of 36 Page ID #:30



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                        23
       TEAMLAB INC.’S COMPLAINT AGAINST MUSEUM OF DREAM SPACE, LLC, ET ANO.
Case 2:19-cv-06906-VAP-GJS Document 6 Filed 08/08/19 Page 24 of 36 Page ID #:31



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14   Defendants’ Photographs of other teamLab Exhibits
15         43.    Upon information and belief, Defendants, or someone on behalf of
16   Defendants, photographed various teamLab exhibits and posted the images of the
17   exhibits online to promote the MODS Museum. The photographs of the exhibits
18   constitute unauthorized derivative works of the exhibits (the “Infringing Derivatives”).
19         44.    The teamLab exhibits at issue include works titled “Forest of Resonating
20   Lamps,” “Universe of Water Particles on a Rock Where People Gather,” and “Wander
21   through the Crystal World.” They are collectively referred to as the “Photographed
22   Exhibits.”
23         45.    The Photographed Exhibits were created in Japan. The timing of their
24   creation, and their dates and locations of first publication (via public exhibitions) appear
25   in the table below.
26

27

28                                               24
        TEAMLAB INC.’S COMPLAINT AGAINST MUSEUM OF DREAM SPACE, LLC, ET ANO.
Case 2:19-cv-06906-VAP-GJS Document 6 Filed 08/08/19 Page 25 of 36 Page ID #:32

          Name of Exhibits       Timing of       Publication      Publication Place
 1                               Creation        Date
 2        “Forest of             September       September 2,     France
 3        Resonating Lamps”      2016            2016
 4        “Universe of Water     June 2018       June 21, 2018    Japan
 5        Particles on a Rock
 6        Where People
 7        Gather”
 8        “Wander through the June 2018          June 21, 2018    Japan
 9        Crystal World”
10

11         46.    The Photographed Exhibits are subject to protection under the Copyright
12   Act, 17 U.S.C. § 104(b), because on the date of their first publication, one or more of
13   their authors were nationals or domiciliaries of a treaty party as defined in 17 U.S.C. §
14   101, namely, Japan, and because they were first published in a foreign nation that, as of
15   that date, was a treaty party, namely Japan or France.
16         47.    Defendants’ Infringing Derivatives are listed below, with images of the
17   Photographed Exhibits appearing in the left column and the Infringing Derivatives
18   appearing in the right column.
19

20

21

22

23

24

25

26

27

28                                              25
        TEAMLAB INC.’S COMPLAINT AGAINST MUSEUM OF DREAM SPACE, LLC, ET ANO.
Case 2:19-cv-06906-VAP-GJS Document 6 Filed 08/08/19 Page 26 of 36 Page ID #:33



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                        26
       TEAMLAB INC.’S COMPLAINT AGAINST MUSEUM OF DREAM SPACE, LLC, ET ANO.
Case 2:19-cv-06906-VAP-GJS Document 6 Filed 08/08/19 Page 27 of 36 Page ID #:34



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22   Discovery of the Infringements
23         48.   In early 2019, teamLab discovered that Defendants – who had not yet
24   opened the MODS Museum – were promoting and advertising the upcoming grand
25   opening of the MODS Museum on the internet via a website (www.modsla.com) and
26   social media accounts (including Facebook and Instagram) using images of teamLab’s
27   works. These images consisted of the Infringing Images and Infringing Derivatives.
28                                            27
        TEAMLAB INC.’S COMPLAINT AGAINST MUSEUM OF DREAM SPACE, LLC, ET ANO.
Case 2:19-cv-06906-VAP-GJS Document 6 Filed 08/08/19 Page 28 of 36 Page ID #:35



 1         49.    In February 2019, teamLab demanded the removal of certain images and
 2   videos, including Infringing Images and Infringing Derivatives, from the MODS
 3   website and social media accounts, and the removal of infringing content from MODS’
 4   upcoming exhibition, that bore substantial similarities to teamLab’s works and images
 5   and videos of works.
 6         50.    In March and April 2019, teamLab continued to find infringing images and
 7   videos on the MODS website, on YouTube, and on social media platforms. Many of
 8   those works remain live and online.
 9         51.    In May 2019 MODS proceeded to publicly display the Infringing Works
10   starting at the MODS Museum grand opening.
11         52.    By continuing to use the Infringing Images and Infringing Derivatives, and
12   by publicly displaying the Infringing Works, Defendants have consciously flouted their
13   legal obligation to refrain from infringing teamLab’s copyrights in the Original Works,
14   the teamLab Images, and the Photographed Exhibits.
15                                  CLAIMS FOR RELIEF
16                                          COUNT I
17               COPYRIGHT INFRINGEMENT – ORIGINAL WORKS
18                                       (17 U.S.C. § 501)
19         53.    teamLab incorporates the allegations of Paragraphs 1 through 52 of its
20   Complaint as if restated herein.
21         54.    teamLab’s Original Works, including “Boundaries” and “Crystal” are
22   original works fixed in tangible mediums of expression in the form of pictorial, graphic,
23   or sculptural works, and/or audiovisual works. teamLab’s Original Works, including
24   “Boundaries” and “Crystal” are therefore protected under § 102(a)(5)-(6) of the
25   Copyright Act.
26         55.    teamLab owns the copyrights in the Original Works as works for hire by
27   its employees.
28                                              28
        TEAMLAB INC.’S COMPLAINT AGAINST MUSEUM OF DREAM SPACE, LLC, ET ANO.
Case 2:19-cv-06906-VAP-GJS Document 6 Filed 08/08/19 Page 29 of 36 Page ID #:36



 1          56.   Defendants had access to teamLab’s works, including the Original Works,
 2   and were aware of the existence of the same prior to creating their Infringing Works.
 3   Defendants admitted as much in social media posts as well as through copying the
 4   teamLab Images to advertise the MODS Museum, copying text verbatim from
 5   teamLab’s website, and attempting to pass off photos taken at teamLab exhibitions as
 6   MODS works.
 7          57.   Defendants have copied protected expression from teamLab’s work
 8   “Boundaries” into “Seasons Dream,” including without limitation the multicolored
 9   flowers drawn behind the waterfall on the walls and floor of the exhibit, the streams of
10   water cascading down the wall and onto the ground, and the interactivity of the work
11   responding to the user’s proximity to the exhibit. Both works also contain artwork
12   flanking either side of the waterfall; while those individual pieces may be different, they
13   both give off the appearance of outer space or stars.
14          58.   To the extent any individual element is not itself protectable, the unique
15   selection, arrangement, and coordination of elements in “Boundaries” is protectable and
16   Defendants’ work “Seasons Dream” replicates the protectable elements of the unique
17   selection, arrangement, and coordination of teamLab’s work.
18          59.   “Season Dream” is substantially similar in total concept and feel to
19   “Boundaries.”
20          60.   Defendants have copied protected expression from teamLab’s work
21   “Crystal” into “Galaxy Dream,” including without limitation, the orientation of the
22   lights in the room, the similar use of colors, the use of blinking patterns, and the use of
23   mirrors and reflective floor and ceiling surfaces to create an illusion of infinite lights.
24   Further, both works provide the viewers with an immersive experience by proximity to
25   the art.
26          61.   To the extent any individual element is not itself protectable, the unique
27   selection, arrangement, and coordination of elements in “Crystal” is protectable and
28                                               29
         TEAMLAB INC.’S COMPLAINT AGAINST MUSEUM OF DREAM SPACE, LLC, ET ANO.
Case 2:19-cv-06906-VAP-GJS Document 6 Filed 08/08/19 Page 30 of 36 Page ID #:37



 1   Defendants’ work “Galaxy Dream” replicates the protectable elements of the unique
 2   selection, arrangement, and coordination of teamLab’s work.
 3         62.    “Galaxy Dream” is substantially similar in total concept and feel to
 4   “Crystal.”
 5         63.    Defendants did not procure a license or any other form of permission to
 6   copy any protectable elements of teamLab’s Original Works, and as such any copying
 7   was unauthorized.
 8         64.    Defendants’ work “Season Dream” is substantially similar to teamLab’s
 9   “Boundaries.”
10         65.    Defendants’ work “Galaxy Dream” is substantially similar to teamLab’s
11   “Crystal.”
12         66.    Defendants have infringed teamLab’s exclusive rights under 17 U.S.C. §§
13   106(1) & (5) by reproducing and publicly displaying protected elements of the Original
14   Works.
15         67.    teamLab has been extensively damaged by Defendants’ infringement of
16   the Original Works.
17         68.    teamLab routinely receives license fees in the range of one million to
18   several million dollars for six-month licensing periods in connection with exhibitions
19   of its works. These fees can be fixed or contingent based on revenue generated by a
20   given exhibition, or a combination of both.
21         69.    teamLab exhibitions attract significant visitors and generate millions of
22   dollars in revenues. For instance, from the time it opened on June 21, 2018, teamLab’s
23   Tokyo museum teamLab Borderless, welcomed about 2,300,000 visitors, many of
24   whom stated, in response to a survey, that they traveled to Tokyo specifically to visit
25   teamLab’s museum. teamLab Borderless garnered more than $50,000,000 in total
26   earnings within a year of its opening.
27

28                                             30
        TEAMLAB INC.’S COMPLAINT AGAINST MUSEUM OF DREAM SPACE, LLC, ET ANO.
Case 2:19-cv-06906-VAP-GJS Document 6 Filed 08/08/19 Page 31 of 36 Page ID #:38



 1         70.    License fees in connection with the use of teamLab’s works in commercial
 2   advertising projects generate hundreds of thousands of dollars’ worth of fees.
 3         71.    Upon information and belief, Defendants continue to reap significant
 4   financial benefits, including ticket sales and other profits, by displaying the Infringing
 5   Works as part of the MODS Museum exhibition.
 6         72.    Upon information and belief, Defendants reaped profits far in excess of
 7   $75,000 on the back of teamLab’s copyrighted works.
 8         73.    teamLab will continue to be harmed by Defendants’ infringing conduct
 9   and requires this Court’s intervention because, upon information and belief, Defendants
10   have no intention of ceasing their infringements.
11         74.    teamLab has been irreparably harmed and has no adequate remedy at law
12   and is therefore entitled to injunctive relief against Defendants.
13                                          COUNT II
14               COPYRIGHT INFRINGEMENT – TEAMLAB IMAGES
15                                        (17 U.S.C. § 501)
16         75.    teamLab incorporates the allegations of Paragraphs 1 through 74 of its
17   Complaint as if restated herein.
18         76.    The teamLab Images are original works fixed in tangible mediums of
19   expression in the form of pictorial or graphic works and are therefore protected under
20   17 U.S.C. § 102(5).
21         77.    teamLab owns the copyrights in the teamLab Images as works for hire by
22   its employees.
23         78.    Defendants had access to the teamLab Images and were aware of the
24   existence of the same prior to creating their Infringing Images given that the Infringing
25   Images are exact replicas of the teamLab Images.
26         79.    Defendants copied the teamLab Images, if not verbatim than substantially
27   in their entireties, including most if not all original expressive elements thereof, and
28                                               31
        TEAMLAB INC.’S COMPLAINT AGAINST MUSEUM OF DREAM SPACE, LLC, ET ANO.
Case 2:19-cv-06906-VAP-GJS Document 6 Filed 08/08/19 Page 32 of 36 Page ID #:39



 1   posted the unauthorized copies on Defendants’ websites and social media accounts in
 2   order to advertise the MODS Museum.
 3            80.   Defendants’ conduct violates teamLab’s rights under 17 U.S.C. §§ 106(1)
 4   & (5).
 5            81.   Defendants did not procure a license or any other form of permission to
 6   copy the teamLab Images, and as such any copying was unauthorized.
 7            82.   Defendants’ Infringing Images replicate the total concept and feel of the
 8   teamLab Images
 9            83.   Defendants’ Infringing Images are substantially similar to the teamLab
10   Images, and are in fact, identical or nearly identical.
11            84.   teamLab has been extensively damaged by Defendants’ use of the
12   Infringing Images. teamLab routinely receives fees in the range of approximately
13   $94,000 to $280,000 for granting licenses to third parties to use teamLab’s original
14   works in images and/or videos for purposes of advertising third-party products or
15   services.
16            85.   Upon information and belief, Defendants received significant financial
17   benefits, including profits, by using unauthorized copies of the teamLab Images to
18   advertise the grand opening of the MODS Museum and continued using the Infringing
19   Images to sell tickets even after the MODS Museum opened.
20            86.   Upon information and belief, Defendants reaped profits far in excess of
21   $75,000 on the back of teamLab’s copyrighted works.
22            87.   teamLab will continue to be harmed by Defendants’ infringing conduct
23   and requires this Court’s intervention because, upon information and belief, Defendants
24   have no intention of ceasing their infringements.
25            88.   teamLab has been irreparably harmed and has no adequate remedy at law
26   and is therefore entitled to injunctive relief against Defendants.
27

28                                               32
        TEAMLAB INC.’S COMPLAINT AGAINST MUSEUM OF DREAM SPACE, LLC, ET ANO.
Case 2:19-cv-06906-VAP-GJS Document 6 Filed 08/08/19 Page 33 of 36 Page ID #:40



 1                                        COUNT III
 2          COPYRIGHT INFRINGEMENT – PHOTOGRAPHED EXHIBITS
 3                                       (17 U.S.C. § 501)
 4         89.    teamLab incorporates the allegations of Paragraphs 1 through 88 of its
 5   Complaint as if restated herein.
 6         90.    The Photographed Exhibits are original works fixed in tangible mediums
 7   of expression in the form of pictorial, graphic, or sculptural works, and/or audiovisual
 8   works. teamLab’s Photographed Exhibits are therefore protected under § 102(a)(5)-(6)
 9   of the Copyright Act.
10         91.    teamLab owns the copyrights in the Photographed Exhibits as works for
11   hire by its employees.
12         92.    Upon information and belief, Defendants photographed the Photographed
13   Exhibits and posted the photographs on Defendants’ websites and social media accounts
14   in order to advertise the MODS Museum.
15         93.    Defendants had access to teamLab’s works, including the Photographed
16   Exhibits, and were aware of the existence of the same prior to creating their Infringing
17   Derivatives. Defendants admitted as much in social media posts as well as through
18   copying text verbatim from teamLab’s website and attempting to pass off the Infringing
19   Images for teamLab Images.
20         94.    Defendants    have    copied    protected   expression   from   teamLab’s
21   Photographed Exhibits, or to the extent any individual element is not protectable, the
22   original selection, arrangement, and coordination of elements in the Photographed
23   Exhibits.
24         95.    The Infringing Derivatives replicate the total concept and feel of the
25   Photographed Exhibits.
26         96.    Defendants’ Infringing Derivatives are substantially similar to teamLab’s
27   Photographed Exhibits.
28                                               33
        TEAMLAB INC.’S COMPLAINT AGAINST MUSEUM OF DREAM SPACE, LLC, ET ANO.
Case 2:19-cv-06906-VAP-GJS Document 6 Filed 08/08/19 Page 34 of 36 Page ID #:41



 1         97.    Defendants did not procure a license or any other form of permission to
 2   copy any protectable elements of teamLab’s Photographed Exhibits, and as such any
 3   copying or creation of derivative works was unauthorized.
 4         98.    Defendants’ conduct violates teamLab’s rights under 17 U.S.C. §§ 106(2)
 5   because photographs of pictorial, graphic, or sculptural works constitute derivative
 6   works which must be authorized by the copyright owner, here, teamLab.
 7         99.    teamLab has been extensively damaged by Defendants’ infringement of
 8   the Photographed Exhibits largely for the reasons set forth in Counts I and II, in that
 9   teamLab derives substantial licensing revenue from exhibitions of its original works
10   and licensing of images of same for advertising purposes.
11         100. Upon information and belief, Defendants received significant financial
12   benefits, including profits, by using its Infringing Derivatives to advertise the grand
13   opening of the MODS Museum and continued using the same to sell tickets even after
14   the MODS Museum opened.
15         101. Upon information and belief, Defendants reaped profits far in excess of
16   $75,000 on the back of teamLab’s copyrighted works.
17         102. teamLab will continue to be harmed by Defendants’ infringing conduct
18   and requires this Court’s intervention because, upon information and belief, Defendants
19   have no intention of ceasing their infringements.
20         103. teamLab has been irreparably harmed and has no adequate remedy at law
21   and is therefore entitled to injunctive relief against Defendants.
22                                  PRAYER FOR RELIEF
23         WHEREFORE, teamLab respectfully requests that it be awarded judgment as
24   follows:
25         1.     Finding Defendants infringed teamLab’s copyrights in and to the Original
26   Works by violating teamLab’s right to reproduce, distribute, and/or publicly display the
27   Original Works by means of creating, distributing, and publicly displaying the
28                                               34
        TEAMLAB INC.’S COMPLAINT AGAINST MUSEUM OF DREAM SPACE, LLC, ET ANO.
Case 2:19-cv-06906-VAP-GJS Document 6 Filed 08/08/19 Page 35 of 36 Page ID #:42



 1   substantially similar Infringing Works;
 2         2.     Finding Defendants infringed teamLab’s copyrights in and to the teamLab
 3   Images by reproducing, displaying, and distributing exact duplicates of the teamLab
 4   Images in the form of the Infringing Images;
 5         3.     Finding Defendants infringed teamLab’s copyrights in and to the
 6   Photographed Exhibits by creating the Infringing Derivatives of the Photographed
 7   Exhibits by taking pictures of the Photographed Exhibits and reproducing, publishing,
 8   and publicly displaying said pictures on Defendants’ websites and social media
 9   accounts;
10         4.     Awarding monetary damages pursuant to 17 U.S.C. § 504(b) including (a)
11   teamLab’s lost revenues, including without limitation, from lost license fees, royalties,
12   or other revenues or profits that could have been derived from authorized use of the
13   Original Works, the teamLab Images, and creation of derivative works of the
14   Photographed Exhibits; and (b) all of Defendants’ profits earned from use of the
15   Infringing Works, the Infringing Images, and the Infringing Derivatives, including
16   without limitation, from income derived from ticket sales, merchandise sales, and online
17   advertising revenue;
18         5.     Issuing a preliminary and permanent injunction ordering Defendants to:
19                a. immediately dismantle and permanently take down the Infringing
20   Works located at the MODS Museum and to refrain, from now and into the future, from
21   reinstating any exhibition, display, or other use of the Infringing Works and any works
22   that are substantially similar to the Original Works or Infringing Works;
23                b. immediately delete, take down, or otherwise remove all images and
24   videos from all websites and social media accounts owned, controlled, or operated,
25   directly or indirectly, by Defendants that depict the Original Works and/or the
26   Infringing Works, the teamLab Images and/or Infringing Images, the Photographed
27   Exhibits and/or Infringing Derivatives, and any works, including images and videos,
28                                              35
        TEAMLAB INC.’S COMPLAINT AGAINST MUSEUM OF DREAM SPACE, LLC, ET ANO.
Case 2:19-cv-06906-VAP-GJS Document 6 Filed 08/08/19 Page 36 of 36 Page ID #:43



 1   that are substantially similar to any or all of the above;
 2                 c. permanently cease and desist from any further copying, distribution,
 3   public display, creation of derivative works, or engaging in any other use of the Original
 4   Works and/or the Infringing Works, the teamLab Images and/or Infringing Images, the
 5   Photographed Exhibits and/or Infringing Derivatives, and any works, including images
 6   and videos, that are substantially similar to any or all of the above;
 7                 d.   permanently cease and desist from any further infringement of
 8   teamLab’s copyrights including the creation of any works substantially similar to any
 9   works in which teamLab owns copyright rights;
10                 e. issue a public statement on Defendants’ website(s) and any social media
11   accounts and platforms owned, controlled, or operated, directly or indirectly, by
12   Defendants stating that the Infringing Works, Infringing Images, and Infringing
13   Derivatives violated teamLab’s copyrights and disclaiming any affiliation with
14   teamLab; and
15         6.      Awarding teamLab such other and further relief as the Court deems just
16   and proper.
17   Dated:        August 8, 2019
18                                                    COWAN DEBAETS ABRAHAMS
19                                                    & SHEPPARD, LLP
20                                                    By: /s/Nancy E. Wolff
21                                                Nancy E. Wolff, Esq.
22                                                Attorneys for Plaintiff,
23                                                TEAMLAB INC.
24

25

26

27

28                                               36
        TEAMLAB INC.’S COMPLAINT AGAINST MUSEUM OF DREAM SPACE, LLC, ET ANO.
